PER CURIAM.
This is an appeal from a judgment granting a petition for modification of child support. The wife filed the petition for modification and after a contested hearing, the Circuit Court eventually increased child support from $50 per week to $62.50 per week. We have considered the briefs of the parties and the record and conclude that appellant has failed to demonstrate reversible error. The judgment awarding additional child support is therefore affirmed.
AFFIRMED.
ANSTEAD, BERANEK and HERSEY, JJ., concur.